IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,892


EX PARTE JUAN MIGUEL SUAREZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM FORT BEND COUNTY



 Per Curiam.


O P I N I O N



 This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.07, V.A.C.C.P.  Applicant was convicted of deadly conduct and
punishment was assessed at 9 years in prison.  This conviction was affirmed.  Suarez v. State,
No. 14-99-00704-CR (Tex.App. - Houston [14th], opinion delivered November 2, 2002).
	In his present application, Applicant contends that he is not receiving credit for time
that he spent in federal custody while he was also serving this sentence.  The trial court finds
that Applicant was in federal custody for an additional 554 days for which he is not receiving
credit.  The trial court recommends granting relief.  We agree.
	Habeas corpus relief is granted to the extent that in cause number 30207 from the
240th Judicial District Court of Fort Bend County, the Texas Department of Criminal Justice,
Institutional Division, is ordered to grant Applicant additional credit for the above-mentioned
554 days. 
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Institutional Division, Paroles Division, and Board of Pardons and Paroles Division.

DELIVERED: February 11, 2004
DO NOT PUBLISH